     Case 4:17-mj-00341-RCC-JR Document 156 Filed 02/26/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
     Assistant United States Attorney
 4   State Bar No.: 029708
     405 West Congress, Suite 4800
 5   Tucson, Arizona 85701-5040
     Telephone: (520) 620-7300
 6   E-mail: anna.wright@usdoj.gov
     E-mail: nathaniel.walters@usdoj.gov
 7   Attorneys for Plaintiff
 8                       IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
      United States of America,                               17-MJ-00341 -RCC (JR)
11
                             Plaintiff,
12                                                  GOVERNMENT’S MOTION TO DISMISS
             vs.                                       COUNT ONE WITH PREJUDICE
13
14    Scott Daniel Warren,
15                           Defendant.
16
            On November 20, 2019, this Court found the defendant guilty as to Count 1 of the
17
     Information, charging him with a violation of 50 C.F.R. § 35.5, Operating a Motor Vehicle
18
     in a Wilderness Area. (Doc. 145.) In doing so, the Court rejected the defendant’s Religious
19
     Freedom Restoration Act defense. (Doc. 114.) In the interests of justice, and pursuant to
20
     Fed. R. Crim. P. 48(a), the United States now respectfully moves for leave of the Court to
21
     dismiss Count 1 with prejudice. See United States v. Gonzalez, 58 F.3d 459, 462 (9th Cir.
22
     1995) (explaining that “even after a defendant has been convicted of a crime, a prosecutor
23
     may obtain a Rule 48(a) dismissal based on broad considerations of justice”) (citing United
24
     States v. Weber, 721 F.2d 266, 268 (9th Cir. 1983)).
25
            “[W]hen the government requests a Rule 48(a) dismissal in good faith, the district
26
     court is duty bound to honor the request.” United States v. Hayden, 860 F.2d 1483, 1488
27
     (9th Cir. 1988). “Indeed, in the category of cases in which the defendant consents to the
28
     prosecution’s request, there is a question as to whether a district court may ever deny an
     Case 4:17-mj-00341-RCC-JR Document 156 Filed 02/26/20 Page 2 of 2




 1   uncontested Rule 48(a) motion.” Gonzalez, 58 F.3d at 461. This motion is made in good
 2   faith. Therefore, the United States respectfully requests that the Court grant leave to dismiss
 3   Count 1 with prejudice in the interests of justice.
 4          Undersigned counsel certify that they personally conferred with counsel for the
 5   defendant, who does not object to this motion.
 6
 7                                              MICHAEL BAILEY
                                                United States Attorney
 8                                              District of Arizona
 9
                                                /s/ Anna R. Wright & Nathaniel J. Walters
10
                                                ANNA WRIGHT &
11
                                                NATHANIEL J. WALTERS
12                                              Assistant United States Attorneys
13
14   Copy of the foregoing served electronically or by
     other means this 26th day of February 2020, to:
15
     All ECF participants
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
